DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 2.	The Office action is in response to the patent application filed on May 20, 2020.  The application contains 20 claims.  Claims 1-20 are directed to a method, a system, and an apparatus for distributing the training data of a machine learning model across several different databases.  Claims 1-20 are pending.

Claim Objections
3.	Claims 1-20 are objected to because of the following informalities:
Referring to claims 1, 8, 15:
	Claim 1 recites:
 	“determine that a number of data nodes equal to the limit have been used to build the artificial intelligence model; and 
            in response to determining that the number of data nodes is equal to the required number, terminate building the artificial intelligence model without retrieving the third data node from the second datacenter.”
	Term used in the claim needs to be consistent. Examiner suggests to change “the required number” to “the limit” in order to be clear.
	Claims 8, and 15 recite the similar the limitations as the above, and are therefore objected based on the same rationale.
Referring to claims 1-20:
	Claims 1-20 contain unnecessary line numbering, such as 5, 10, 15, 20, 25, 30.
Double Patenting
            4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).                     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).                      Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
                     Claims 1-7 of instant application 16/879,326 (hereafter '326) are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-6 of co-pending application no. 16/879,193 (hereinafter ‘193’). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations of claims 1-7 of '326 are found in claim 1-6 of '193.                      Therefore, Claims 1-7 of ‘326 are anticipated by claim 1-6 of '193, because all the limitation of broader genus claims of '806 are contained in the narrower species claims of '630, as enunciated in ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 
                      "A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lon.qi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Ber.q, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).                       This is a provisional obviousness-type double patenting rejection because the conflicting claims have in fact not been patented.

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 7-8, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 10,095,888 B1), hereinafter “Lee”, in view of Oota et al. (U.S. 2017/0060456 A1), hereinafter “Oota”, in view of Karr et al. (U.S. 11,093,139), hereinafter “Karr”.
Referring to claims 1, 8, 15:
	 	Lee teaches:
                      An apparatus comprising (see Lee, fig. 1B, e.g., node 1): 
           a memory configured to store a number of data nodes to be used to build an artificial intelligence model (see Lee, fig. 1B, e.g., node 1); and 
           a hardware processor communicatively coupled to the memory, the hardware processor configured to (see Lee, fig. 3, 320 ‘processor’): 
                   receive a request to access the artificial intelligence model (see Lee, col. 6, line 46 ‘receive a request; col. 11, lines 18-25 ‘a node may train a machine learning model on historical credit data (or may receive a trained machine learning model), … the node may train a machine learning model on historical network data, such that the machine learning model is able to make optimization decisions relating to storage of credit data.’; col. 19, line 67 ‘a set of storage identifiers identifying a set of storage locations associated with historical credit data of the individual.’); 
                   retrieve, in response to the request and from a first database, a first data node comprising first data for the artificial intelligence model and a first pointer to a second data node stored in a second database (see Lee, col. 19, line 67 ‘a set of storage identifiers identifying a set of storage locations associated with historical credit data of the individual, a first function associated with providing the new credit data to the set of distributed data sources, and/or a second function associated with obtaining the new credit data from the set of distributed data sources, wherein the second function requires that a particular amount of the digital currency be provided to obtain the new credit data.’; fig. 1A, ‘Hashed Address 1 … Hashed Address M’; col 5, line 66 ‘a distributed database, a hash table, a linked list,’); 
                   build the artificial intelligence model using the first data (see Lee, col. 6, line 46 ‘receive a request; col. 11, lines 18-25 ‘a node may train a machine learning model on historical credit data (or may receive a trained machine learning model), … the node may train a machine learning model on historical network data, such that the machine learning model is able to make optimization decisions relating to storage of credit data.’); 
                   retrieve, from the second datacenter and according to the first pointer, the second data node comprising second data for the artificial intelligence model and a second pointer to a third data node stored in the second database (see Lee, col. 19, line 67 ‘a set of storage identifiers identifying a set of storage locations associated with historical credit data of the individual, a first function associated with providing the new credit data to the set of distributed data sources, and/or a second function associated with obtaining the new credit data from the set of distributed data sources, wherein the second function requires that a particular amount of the digital currency be provided to obtain the new credit data.’; fig. 1A, ‘Hashed Address 1 … Hashed Address M’; col 5, line 66 ‘a distributed database, a hash table, a linked list,’); 
                    build the artificial intelligence model using the second data (see Lee, col. 6, line 46 ‘receive a request; col. 11, lines 18-25 ‘a node may train a machine learning model on historical credit data (or may receive a trained machine learning model), … the node may train a machine learning model on historical network data, such that the machine learning model is able to make optimization decisions relating to storage of credit data.’);
                    determine more data nodes to be used to build the artificial intelligence model (see Lee, fig. 1A, ‘Hashed Address 1 … Hashed Address M’; col 5, line 66 ‘a distributed database, a hash table, a linked list,’); and 
                    in response to determining there are no more data nodes to be used, terminate building the artificial intelligence model without retrieving the third data node from the second datacenter (see Lee, fig. 1A, ‘Hashed Address 1 … Hashed Address M’; col 5, line 66 ‘a distributed database, a hash table, a linked list,’).
	Lee further disclose or suggests the limit (see Lee, col. 23, line 30 ‘threshold’).  However, Lee does not elaborate on it.
	Lee discloses the first database, the second database (see Lee, col 5, line 66 ‘a distributed database, a hash table, a linked list,’).  However, Lee does not disclose the datacenter.
	Oota elaborates on the limit (see Oota, [0012] ‘acquires state data … creates a machine learning model’; [0063] ‘The number of pieces of data acquired is specified in advance to be the minimum number of pieces of data needed to create a model. If the number of pieces of data saved is more than the maximum number of pieces of data [i.e., the limit ] , pieces of data having newest saved dates, the number of which equals to the maximum number of pieces of data, are used.’). 
	 	It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Oota into the system of Lee to limit the number of data nodes used.  Lee teaches "In some implementations, one or more machine learning models may be utilized to improve performance with systems, processes, and/or functions described herein.” (see Lee, col. 11, line 18).  Therefore, Oota’s teaching could enhance the system of Lee,  because Oota teaches “pieces of data having newest saved dates, the number of which equals to the maximum number of pieces of data, are used.” (see Oota, [0063]).
		Karr discloses the datacenters (see Karr, col. 64, line 45 ‘storage network infrastructure between data centers.’).
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Karr into the system of Lee to use datacenters.  Lee teaches "In some implementations, one or more machine learning models may be utilized to improve performance with systems, processes, and/or functions described herein.” (see Lee, col. 11, line 18).  Therefore, Karr’s teaching could enhance the system of Lee,  because Karr teaches “Such a model also allows the use of the same network lines for host-to-remote-array multipathing and bulk array-to-array communications.” (see Karr, col. 64, line 46)  
Referring to claims 7, 14:
		Lee, Oota, and Karr further disclose:
            wherein the first datacenter is distinct from the second datacenter (see Karr, col. 64, line 45 ‘storage network infrastructure between data centers.’).

7.	Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 10,095,888 B1), in view of Oota et al. (U.S. 2017/0060456 A1), in view of Karr et al. (U.S. 11,093,139), further in view of Kubota et al. (U.S. 2015/0116765 A1), hereinafter “Kubota”. 
Referring to claims 2, 9, 16:
		Lee, Oota, and Karr disclose the limitation as described in claim 1.  However, they do not disclose determining an address for the first data node in the first datacenter based on user authentication.
		Kubota discloses determining an address for the first data node in the first datacenter based on user authentication (see Kubota, claim 12, ‘checking whether the address of the data block is present in the token [i.e., user authentication ] and upon determining that the address of the data block is present in the token, …’).
            It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Kubota into the system of Lee to determine an address of the first data block based on authentication.  Lee teaches "In some implementations, one or more machine learning models may be utilized to improve performance with systems, processes, and/or functions described herein.” (see Lee, col. 11, line 18).  Therefore, Kubota’s teaching could enhance the system of Lee, because Kubota teaches “a method for using application aware intelligent storage.” (see Kubota, col. 1, line 13).
Referring to claims 3, 10, 17:
		Lee, Oota, Karr, and Kubota further disclose:
		wherein the first pointer is formed by hashing the address for the first data node in the first datacenter (see Lee, col. 6, line 32 ‘In this case, the first node may obtain the storage identifiers of the credit data (e.g., the hashed addresses) from the smart contract, and may use the storage identifiers to search the distributed file system to obtain the encrypted credit data.’).
		Lee discloses hashing the address.  However, Lee does not disclose hashing the address and the data.
	It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Lee into the system of Lee to hashing the address and the data.  Lee teaches "In some implementations, one or more machine learning models may be utilized to improve performance with systems, processes, and/or functions described herein.” (see Lee, col. 11, line 18).  Therefore, Lee’s teaching could enhance the system of Lee, because hashing the address and the data would enhance ‘distributed databases’ of Lee (see Lee, col 5, line 66 ‘a distributed database, a hash table, a linked list,’). 

8.	Claims 4-6, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 10,095,888 B1), in view of Oota et al. (U.S. 2017/0060456 A1), in view of Karr et al. (U.S. 11,093,139), further in view of Hong (U.S. 2021/0133562 A1), hereinafter “Hong”.
Referring to claims 4, 11, 18:
		Lee, Oota, and Karr disclose using the first pointer to determine an address of the second data node in the second datacenter (see Lee, fig. 1A, ‘Hashed Address 1 … Hashed Address M’; col 5, line 66 ‘a distributed database, a hash table, a linked list,’).
		However, they do not disclose the error. 
           Hong disclose the error (see Hong, [0191] ‘the error between the classification labeling data and the estimated value of the AI model 720’).
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Hong into the system of Lee to use the error in determining an address.  Lee teaches "In some implementations, one or more machine learning models may be utilized to improve performance with systems, processes, and/or functions described herein.” (see Lee, col. 11, line 18).  Therefore, Hong’s teaching could enhance the system of Lee, because using error in determining an address would enhance the ‘distributed databases’ of Lee (see Lee, col 5, line 66 ‘a distributed database, a hash table, a linked list,’).
Referring to claims 5, 12, 19: 
          	            Lee, Oota, and Karr disclose using the first pointer to determine an address of the second data node in the second datacenter (see Lee, fig. 1A, ‘Hashed Address 1 … Hashed Address M’; col 5, line 66 ‘a distributed database, a hash table, a linked list,’).
		However, they do not disclose the bias. 
           Hong disclose the bias (see Hong, [0191] ‘bias’).
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Hong into the system of Lee to use the bias in determining an address.  Lee teaches "In some implementations, one or more machine learning models may be utilized to improve performance with systems, processes, and/or functions described herein.” (see Lee, col. 11, line 18).  Therefore, Hong’s teaching could enhance the system of Lee, because using bias in determining an address would enhance the ‘distributed databases’ of Lee (see Lee, col 5, line 66 ‘a distributed database, a hash table, a linked list,’).
Referring to claims 6, 13, 20: 
          	 Lee, Oota, Karr, and Hong further disclose
            wherein the artificial intelligence model is deleted when a user who initiated the request logs out (see Hong, [0237] ‘delete the classification layer in the existing AI model’. And, Karr, col. 24, line 20 ‘user login’).
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Karr into the system of Lee to implement user login, and logout.  Lee teaches "In some implementations, one or more machine learning models may be utilized to improve performance with systems, processes, and/or functions described herein.” (see Lee, col. 11, line 18).  Therefore, Karr’s teaching could enhance the system of Lee, because implementing user login, and logout enhance system security. 
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Hong into the system of Lee to delete the AI mode such as when a user logs out.  Lee teaches "In some implementations, one or more machine learning models may be utilized to improve performance with systems, processes, and/or functions described herein.” (see Lee, col. 11, line 18).  Therefore, Hong’s teaching could enhance the system of Lee, because deleting the AI model such as when a user logs out would enhance system security. 
 
Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	DAULTANI; Dinesh et al. (US 20210406932 A1) disclose information processing apparatus, information processing method and program thereof;
(b)	Nagaraj; Venkatesh et al. (US 20210232472 A1) disclose low-latency systems to trigger remedial actions in data centers based on telemetry data;
(c)	Edgar; Marc T. (US 20210201190 A1) disclose machine learning model development and optimization process that ensures performance validation and data sufficiency for regulatory approval;
(d)	Malik; Kshitiz et al. (US 20210117780 A1) disclose Personalized Federated Learning for Assistant Systems;
(e)	BOULINEAU; Vincent et al. (US 20210035020 A1) disclose machine learning systems and methods for data placement in distributed storage;
(f)	Sampaio; Marco Oliveira Pena et al. (US 20200364586 A1) disclose explanation reporting based on differentiation between items in different data groups;
(g)	Bhattacharjee; Bishwaranjan et al. (US 20200334567 A1) disclose peer assisted distributed architecture for training machine learning models.

 	10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492